FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2022

                                      No. 04-21-00260-CR

                                       Norberto ADAME,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CRB000094D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
       Appellant’s brief is currently due on May 12, 2022. On April 26, 2022, appellant
requested a 90-day extension of time to file his brief. Appellant’s motion for extension of time is
GRANTED IN PART. Appellant’s brief is due on or before June 13, 2022.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court